                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

RASSET LAHDIR,

     Petitioner,
                                        CASE NO. 2:20-CV-12296
v.                                      HONORABLE DENISE PAGE HOOD

JOHN CHRISTIANSEN,

     Respondent,
_______________________________/

 OPINION AND ORDER DENYING THE REQUEST/MOTION FOR THE
           APPOINTMENT OF COUNSEL (ECF No. 14)
                         AND
   MOOTING MOTION FOR AN EXTENSION OF TIME (ECF No. 13)

        Petitioner has filed a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. Before the Court is petitioner’s motion for the appointment of counsel to

respond to respondent’s answer and a motion for an extension of time to file a

reply brief. For the reasons stated below, the motion for appointment of counsel is

DENIED WITHOUT PREJUDICE.                      Petitioner has since filed a reply to

respondent’s answer. Petitioner’s Motion for Extension of Time is now MOOT.

        The motion for the appointment of counsel is denied.             There is no

constitutional right to counsel in habeas proceedings. Cobas v. Burgess, 306 F.3d

441, 444 (6th Cir. 2002). The decision to appoint counsel for a federal habeas

petitioner is within the discretion of the court and is required only where the

                                           1
interests of justice or due process so require. Mira v. Marshall, 806 F. 2d 636, 638

(6th Cir. 1986). “Habeas corpus is an extraordinary remedy for unusual cases” and

the appointment of counsel is therefore required only if, given the difficulty of the

case and petitioner’s ability, the petitioner could not obtain justice without an

attorney, he could not obtain a lawyer on his own, and he would have a reasonable

chance of winning with the assistance of counsel. See Thirkield v. Pitcher, 199 F.

Supp. 2d 637, 653 (E.D. Mich. 2002).         Appointment of counsel in a habeas

proceeding is mandatory only if the district court determines that an evidentiary

hearing is required. Lemeshko v. Wrona, 325 F. Supp. 2d 778, 787 (E.D. Mich.

2004). If no evidentiary hearing is necessary, the appointment of counsel in a

habeas case remains discretionary. Id. Counsel may be appointed, in exceptional

cases, for a prisoner appearing pro se in a habeas action. Lemeshko, 325 F. Supp.

2d at 788. The exceptional circumstances justifying the appointment of counsel to

represent a prisoner acting pro se in a habeas action occur where a petitioner has

made a colorable claim, but lacks the means to adequately investigate, prepare, or

present the claim. Id.

      Petitioner filed a petition for writ of habeas corpus and a sixty-six page

memorandum of law in support of the petition, which raises three claims for relief

and cites to numerous federal and state cases. Petitioner has also attached over

seventy pages of exhibits to his petition, including the appellate court brief

                                         2
prepared by his appellate counsel in the Michigan Court of Appeals. Petitioner

therefore has the means and ability to present his claims to the court. Furthermore,

until this Court reviews the pleadings filed by petitioner and respondent and the

Rule 5 materials, the Court is unable to determine whether an evidentiary hearing

is necessary or required. The interests of justice at this point in time do not require

appointment of counsel. 18 U.S.C. § 3006A(a)(2)(B); 28 U.S.C. foll. § 2254, Rules

6(a) and 8(c).

      Accordingly, the Court denies the motion for appointment of counsel

without prejudice. The Court will reconsider petitioner’s motion if, following

review of the pleadings and Rule 5 materials, the Court determines that

appointment of counsel is necessary.

                                       ORDER

      IT IS HEREBY ORDERED that the request/motion for appointment of

counsel (ECF No. 14) is DENIED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that the motion for enlargement of time

(ECF No. 13) is MOOT. However, Petitioner may further supplement his reply

brief, if he so chooses, by filing a supplemental reply brief within thirty (30) days

from the date of this order.

      SO ORDERED.

                                        s/Denise Page Hood
Dated: May 13, 2021                     Chief Judge, United States District Court
                                          3
